DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered. Claims 35-43 and 48-58 remain pending in the application. Claims 35-43 and 48-49 have been withdrawn from consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 58 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kratz et al. (US 2006/0167417).
[AltContent: textbox (Bottom face)][AltContent: textbox (Sidewall)][AltContent: textbox (Rear face)][AltContent: textbox (Concave portion of arcuate forward face )]Regarding claim 58, Kratz teaches a guide catheter slitter (splitting/slicing device 20) comprising: a blade assembly comprising: a shroud (upstanding walls 50A, 50B forming groove 40) extending along a central axis to receive an elongated body of a medical device (Figure 8; [0038]), and a slitting blade (cutting member 38) comprising an exposed cutting edge (cutting edge 38C); and a handle (handle 42) coupled to the blade assembly defining: a bottom face (top surface 44) proximate the blade assembly (Figure 8), a rear face (surface of handle 42 having groove section 40D; Figure 8) extending from the bottom face, the rear face comprising a window (notch 46A within arcuate wall 46; [0037]; Figure 8) for placement of a user's thumb through the window and into the handle when the user grasps the handle (Figure 14, wherein at least a portion of the thumb pad can extend through the notch 46A when the user holds the lead 22 within the notch and groove [0045]), an arcuate forward face (labeled in annotated Figure 3 below) opposite the rear face, and a pair of sidewalls (labeled in annotated Figure 3 below; Figure 8) extending between the rear face and the arcuate forward face, at least one sidewall of the pair of sidewalls and the rear face defining a palm rest to receive the user's palm when the user grasps the handle (Figures 11-14).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 50-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kratz et al. (US 2006/0167417) in view of Ayers (USPN 4373263).

Regarding claim 50, Kratz teaches a guide catheter slitter (splitting/slicing device 20) comprising: a blade assembly comprising: a shroud (upstanding walls 50A, 50B forming groove 40) extending along a central axis to receive an elongated body of a medical device (Figure 8; [0038]), and a slitting blade (cutting member 38) comprising an exposed cutting edge (cutting edge 38C); and a handle (handle 42) coupled to the blade assembly defining: a bottom face (top surface 44) proximate the blade assembly (Figure 8), and a rear face (surface of handle 42 having groove section 40D; Figure 8) extending from the bottom face at an acute angle defined between the rear face and the central axis (Figure 3), the rear face comprising a thumb portion (arcuate wall 46; [0037]) that deflects into the handle for placement of a user's thumb when the user grasps the handle (Figure 3, wherein the arcuate wall 46 arcs toward, or deflects into the rear face of the handle).
Kratz fails to explicitly teach the rear face extending from the bottom face at an acute angle between 30 degrees and 75 degrees defined between the rear face and the central axis. Ayers teaches a slitter (knife 10) comprising a blade assembly (blade-carrying piece 40) and a handle (handle-forming piece 20; Figure 4) defining: a bottom face (lowermost portion 11), and a rear face (rear face of handle portion 21) extending from the bottom face at an acute angle 

Regarding claim 51, modified Kratz teaches the slitter of claim 50 wherein the handle further defines an arcuate forward face (labeled in annotated Figure 3 above) comprising a concave portion, the forward, rear, and bottom faces configured to accommodate a whole hand grip (Figures 11-14).

Regarding claim 52, modified Kratz teaches the slitter of claim 50 wherein the slitting blade lies in a blade plane (plane of slitting blade 38; Figure 6) and the rear face extends substantially along a rear face plane, wherein the blade plane and the rear face plane are perpendicular to each other (Figure 6).

Regarding claim 53, modified Kratz teaches the slitter of claim 50 wherein the shroud comprises: a first flange (upstanding wall 50A); and a second flange (upstanding wall 50B) opposing the first flange, wherein the first and second flange define a groove (groove 40) extending therebetween to receive the elongated body.

groove (notch 46A) to receive the elongated body being in communication with the groove of the shroud (Figures 13-14; [0045]).

Regarding claim 55, modified Kratz teaches the handle of claim 50 wherein the thumb portion (arcuate wall 46) comprises a raised portion to reduce slippage of the user's thumb (Figure 8), the raised portion defining a groove (notch 46A) to receive the elongated body  (Figures 13-14; [0045]).

Regarding claim 56, modified Kratz teaches the slitter of claim 50 wherein the blade assembly further comprises a nose piece (finger 38B) extending forward from the cutting edge (cutting edge 38C) to direct the guide catheter toward the cutting edge (Figure 7; [0041]).

Regarding claim 57, modified Kratz teaches the slitter of claim 50 further comprising a parallel visual alignment aid (notch 54 and arrow 56) indicating an intended parallel alignment between the slitter and the guide catheter (Figure 3; [0041]).

Response to Arguments
Applicant's arguments filed January 25, 2021 have been fully considered but they are not persuasive. 
Regarding the argument that Kratz et al. (US 2006/0167417) fails to explicitly teach “:a window for placements of a user’s thumb through the window and into the handle when the user grasps the handle” as recited by claim 58 (Remarks, Page 6-7), the examiner respectfully disagrees. The language “for placement of a user’s thumb through the window and into the handle when the user grasps the handle” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed 
Kratz discloses a handle (handle 42) comprising a window (notch 46A within arcuate wall 46; [0037]; Figure 8) for placement of a user's thumb. As shown it Figure 14, when the user grasps the handles, at least a portion of the thumb pad can extend through the notch 46A into the handle when holding the lead 22 within the notch and groove. 
	Regarding the argument that Kratz fails to explicitly teach a handle having a “thumb portion that deflects into the handle” as recited by claim 50 (Remarks, Page 7), the examiner respectfully disagrees. Kratz discloses a handle (handle 42) comprising a thumb portion (arcuate wall 46; [0037]) that deflects into the handle (Figure 3). A reasonable interpretation of the “thumb portion that deflects into the handle” is that the thumb portion turns or deviates into the handle. The arcuate wall 46 arcs toward, or deflects into the rear face of the handle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783